Citation Nr: 1700133	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  16-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for Parkinson's disease, claimed as tremors, to include as due to herbicides and pesticides exposure.

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961 and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had melanoma at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for melanoma have not been met.  38 U.S.C.A. § 1110, 1112 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in December 2015.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service personnel records, post-service VA and private medical records, buddy statements in support of his claim and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  However, the RO has been unable to locate the Veteran's in-service treatment records after multiple attempts from multiple sources.  

The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records (STRs).  In September 2011, the RO first submitted an information request asking for the Veteran's medical and dental records.  In October 2011, the National Personnel Records Center (NPRC) responded that the Veteran's records were fire-related and that there are no STRs or SGOs (Surgeon General Reports).  In August 2012, the RO issued a Formal Finding of the Unavailability of Service Treatment Records.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown. 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's STRs.

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination and a medical opinion has not been obtained in relation to his claim of entitlement to service connection for melanoma.  The Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted.    38 U.S.C.A. § 5103A (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the only evidence that the Veteran has melanoma related to service are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that melanoma should be service connected, the fact remains that his contentions have not been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  As such, the lay statements of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by the VCAA.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As such, evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the medical evidence of record reflects that the Veteran was diagnosed with malignant melanoma in March 1993, which was removed from his ear in April 1993.  A March 1995 private medical record reported that the Veteran "is two years status post wide excision melanoma" and is "just getting along fine [with] no complaints."  Subsequent treatment records show no active melanoma.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the evidence of record shows that the Veteran has not had melanoma during the pendency of the appeal, the Board concludes that service connection for melanoma is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, the Board finds that a preponderance of the evidence is against a finding of service connection for melanoma.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for melanoma, is denied


REMAND

The Veteran claims that his Parkinson's disease is due to his exposure to herbicides and pesticides during his active military service.  The Board finds that a remand is required before the Veteran's claim for service connection is decided.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides when they allege exposure to herbicides in locations other than the Republic of Vietnam, along the Korean demilitarized zone (DMZ), or Thailand.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a) (Nov. 21, 2016). 

The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location(s), and nature of the alleged herbicide exposure and their detailed description of exposure should be furnished to Compensation Service with a request to review the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

Here, the Veteran does not claim that he was exposed to herbicides in Vietnam, along the Korean DMZ, or in Thailand.  Instead, the Veteran alleges that he was exposed to herbicides and pesticides at Andersen AFB in Guam, Hickam AFB in Hawaii, and Kadena AFB in Okinawa.  See Veteran's March 2013 Statement; see also Veteran's November 2011 Statement.  Specifically, the Veteran has stated that: 

In September 1958, having evacuated Yakota AFB because of typhoon Ida, the Veteran landed at Andersen AFB (Guam) to repair and service his aircraft.  His plane was parked near the fuel facility where he noticed that the vegetation was dead and turning brown and he also noticed a foul smell in the air. 

In October 1958, while en route to Forbes AFB (Kansas), the Veteran landed at Hickam AFB (Hawaii) where the aircraft and crew experienced disinsection.  He stated that the pesticides used were a mixture of chemicals with DDT being the main component containing a 3% or more concentration.  He recalls his eyes burning and having a bad taste in his mouth from the treatment.

In September 1960, while on Kadena AFB (Okinawa), the Veteran observed base maintenance personnel spraying vegetation with herbicides in the remote location where his aircraft was parked.  During the treatment, he was directly exposed to the overspray from the herbicide.

In September 1960, the Veteran departed Kadena AFB (Okinawa) to fly an aid mission to Andersen AFB (Guam) hauling 30,000 pounds of fruits and vegetables.  While in Guam, he observed herbicides being sprayed on vegetation while working on a plane parked near the edge of the runway.  He recalls the wind carrying the overspray into his immediate work area.

In October 1960, en route to his home base in Forbes AFB (Kansas), the Veteran landed at Hickam AFB (Hawaii) where the aircraft and crew underwent aircraft disinsection procedure with pesticides.  This time, the Hawaii Department of Agriculture used a "very intense aerosol bomb while the crew was on the plane."  The pesticide used caused his eyes to burn and left a bad taste in his mouth.

From May 1962 to June 1962, while on a TDY mission at Eglin AFB, the Veteran recalls Agent Orange being tested on base. 

In July 1962, while on TDY at Jacksonville Naval Air Station to change an engine on one of his aircraft, the Veteran observed Agent Orange herbicides being sprayed.

Furthermore, in September 2016, the Veteran submitted a copy of a previous Board decision concerning studies reflecting that in the late 1990s, the Environmental Protection Agency (EPA) listed Andersen AFB as a toxic site with dioxin contaminated soil and ordered cleanup of the site.  The Board notes that Andersen AFB was, in fact, placed on the EPA's National Priorities List (NPL) on October 14, 1992, and that dioxins were found on the base.  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund.  The EPA's website reflects that the base remains on the NPL.

Despite the Veteran's detailed reports, the record does not reflect whether the RO attempted to verify the Veteran's claimed exposure to herbicides following the procedures outlined above.  Therefore, the Veteran's claim of entitlement to service connection for Parkinson's disease must be remanded in order for the RO to attempt to verify the Veteran's alleged exposure to herbicides, following the procedures provided in VBA's Adjudication Procedure Manual.  If herbicide exposure is verified, then service connection will be presumed for Parkinson's disease on a presumptive basis under the provisions of 38 C.F.R. § 3.309(e).  In the event that herbicide exposure is not verified, then the RO will need to schedule a VA medical examination to determine whether the Veteran's Parkinson's disease was caused by his exposure to pesticides.

In November 2011, the Veteran received a letter from VAMC Atlanta following his recent participation in the Veterans Administration's Agent Orange Registry Program.  On remand, the RO should request that the Veteran submit a copy of the examination or treatment report, or submit the name of the VA facility performing the examination or treatment so that a copy of the report may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the Veteran's examination or treatment report following his participation in VA's Agent Orange Registry Program.  If VAMC Atlanta was not the VA facility that performed the examination or treatment, then request that the Veteran submit a copy of the examination or treatment report, or submit the name of the VA facility performing the examination or treatment so that a copy of the report may be associated with the claims file.

2.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a) (Nov. 21, 2016).  Provide a detailed statement of the Veteran's claimed herbicide exposure to Compensation Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged at Andersen AFB in Guam and Kadena AFB in Okinawa.  If the exposure is not verified, then a request must then be sent to the JSRRC for verification of the Veteran's possible exposure to herbicides at Andersen AFB in Guam and Kadena AFB in Okinawa during the Veteran's service.

After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to Agent Orange at the locations he claims.

3.  If it has been determined, after completing the requested development, that the Veteran was not exposed to herbicides at the alleged locations, then provide the Veteran with an appropriate VA medical examination to address whether his Parkinson's disease is related to his active service, to include his exposure to pesticides. 

After reviewing the claims file, the examiner should render an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed Parkinson's disease was caused by the Veteran's exposure to pesticides.  In providing a response, the examiner must address the April 2013 opinion of Dr. S.F., who opined that it is more likely as not that the Veteran's current condition of Parkinson's disease was caused by exposure to (1) dioxin; (2) a pesticide mixture of DDT as the main component containing a 3% or more concentration; and (3) other pesticides as noted.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


